                            IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SASWATI N. CHAND,                                :
               Plaintiff,                        :          CIVIL ACTION
                                                 :
                  v.                             :
                                                 :
MERCK & CO., INC.,                               :          No. 19-0286
                Defendant.                       :

                                     MEMORANDUM

 PRATTER, J.                                                                       JULY 26, 2019

       Dr. Saswati Chand received a conditional offer of employment at Merck & Co., Inc. The

offer was contingent upon, among other things, Dr. Chand’s completion of paperwork regarding

her immigration status and eligibility for work in the United States. Although Dr. Chand had

previously told her Merck interviewers that she held a temporary work visa (effective until 2020),

when Dr. Chand submitted her immigration paperwork, Merck rescinded its employment offer

because Dr. Chand would eventually require sponsorship.

       Dr. Chand initially filed a complaint premised on theories of promissory estoppel,

negligent misrepresentation, and breach of the implied covenant of good faith and fair dealing (the

“original Complaint”). After Merck moved to dismiss all three claims and the Court held oral

argument on the motion, Dr. Chand sought leave to amend her complaint (the “Amended

Complaint”).       Merck maintains that dismissal is proper because Dr. Chand’s proposed

amendments are futile.

       The Court grants Dr. Chand’s motion for leave to amend the negligent misrepresentation

claim. As for all of Dr. Chand’s other claims, they are dismissed and leave to amend is denied

with prejudice.


                                                1
                                        BACKGROUND 1

        Dr. Chand applied for a Philadelphia-based Global Medical Information Scientist position

with Merck in late 2017. While her application was pending, Dr. Chand accepted a different

position in San Diego, California with Crown Bioscience.

        Dr. Chand interviewed with several Merck employees in early 2018. During that interview,

Dr. Chand—a foreign citizen who came to the United States for graduate school in 2011 2—told

Heather Sutcliffe, a Merck recruiter, that she did not require sponsorship because she had a 2.5-

year work visa (lasting until May 2020) 3 and because “she had a long-term boyfriend and they had

plans of settling down in the near future.” Amended Compl. ¶ 12. Dr. Chand also met with an

operations team of Merck medical professionals. As a result of that meeting, “[e]ach member of

the Merck operations team that interviewed Dr. Chand knew she was on an F-1 student visa and

had moved to the United States for her post graduate degree.” Id. ¶ 15.

        Before Merck made a hiring decision, Dr. Chand moved to San Diego to begin working

for Crown Bioscience. About a month after Dr. Chand started working at Crown Bioscience, Ms.

Sutcliffe contacted Dr. Chand on behalf of Merck to informally offer Dr. Chand a position with

the company; Merck also told Dr. Chand that she would receive a formal “offer letter” soon. Id.

¶ 18. The subsequent offer letter (attached to Dr. Chand’s original Complaint and Amended

Complaint) includes the following statements (among others):

    •   “Your employment with Merck is ‘at will’. This means that just as you are free to leave
        the Company at any time, the Company retains the same right to terminate your
        employment at any time, with or without cause and with or without notice. Nothing herein

1
        The Court accepts as true all facts as alleged in the Amended Complaint.
2
      Dr. Chand attended Thomas Jefferson University in the Biochemistry and Molecular
Pharmacology program. After she completed that program, she worked in the Thomas Jefferson
Department of Surgery with a focus on pancreatic cancer.
3
        Dr. Chand’s visa included a STEM Optional Practical Training extension.

                                                2
       shall be construed as creating a contractual relationship between you and Merck.”

   •   “This offer is contingent upon your successful completion of a pre-placement drug screen,
       satisfactory verification of your employment history, education, criminal history and
       background check results. We advise you not to alter your current employment status until
       we advise you that the above contingencies have been successfully completed.”

   •   “This offer is contingent upon proof of your identity and eligibility to work in the United
       States, as required by the Immigration Reform and Control Act of 1986. This includes
       completion of the I-9 form and production of the required documentation.”
Amended Compl., Ex. 2 (Offer Letter).

       After receiving the offer letter—but before Merck finalized her onboarding—Dr. Chand

resigned from her position with Crown Bioscience. A week later, Dr. Chand and her significant

other paid a $10,000 deposit on a townhouse in Manayunk.

       Soon thereafter, Merck contacted Dr. Chand to rescind the offer of employment. In a letter

emailed to Dr. Chand, Merck stated its decision was “based on information [Dr. Chand] disclosed

regarding [her] visa status[.]” Amended Compl., Ex. 3 (Rescission Letter). In subsequent

communications between Dr. Chand and Merck, Merck stated that “because Dr. Chand answered

‘no’ to the [onboarding] question of ‘will you now or in the future require sponsorship for

employment visa status?’, Merck could not hire [Dr. Chand] because a person working on a F-1

student visa would require sponsorship once the visa expired.”          Amended Compl. ¶ 36

(punctuation in original).

       Dr. Chand eventually secured alternative employment at Thomas Jefferson University as a

Post Doc Fellow. Dr. Chand’s salary at the University is about half of what her salary would have

been at Merck (not counting bonuses and/or incentives she may have been entitled to).




                                                3
                                         LEGAL STANDARD

       Here, the at-issue motions include Merck’s Rule 12(b)(6) motion to dismiss for failure to

state a claim and Dr. Chand’s motion for leave to amend the complaint, which Merck opposes as

futile. The legal standards applied to both motions are the same: “In assessing ‘futility,’ the

district court applies the same standard of legal sufficiency as applies under Rule 12(b)(6).” In

re Burlington Coat Factory Litigation, 114 F.3d 1410, 1434 (3d Cir. 1997) (citations omitted).

       Although “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). To survive a Rule 12(b)(6) motion, therefore, the plaintiff must plead “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

question is not whether the plaintiff “will ultimately prevail . . . but whether [the] complaint [is]

sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011)

(citation and quotation omitted). Thus, assessing the sufficiency of a complaint is “a context-

dependent exercise” because “[s]ome claims require more factual explication than others to state

a plausible claim for relief.” W. Pa. Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98 (3d

Cir. 2010) (citations omitted).

       In evaluating the sufficiency of a complaint, the Court adheres to certain accepted

benchmarks. For one, the Court “must consider only those facts alleged in the complaint and

accept all of the allegations as true.” ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994)



                                                  4
(citation omitted); see also Twombly, 550 U.S. at 555 (stating that courts must “assum[e] that all

the allegations in the complaint are true (even if doubtful in fact)”). The Court must accept as true

all reasonable inferences emanating from the allegations and view those facts and inferences in the

light most favorable to the nonmoving party. Rocks v. City of Phila., 868 F.2d 644, 645 (3d Cir.

1989).

         That admonition does not demand that the Court ignore or discount reality. The Court

“need not accept as true unsupported conclusions and unwarranted inferences,” Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183–84 (3d Cir. 2000) (citations and quotation

omitted), and “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). If a claim “is vulnerable to 12(b)(6) dismissal, a district court must permit a curative

amendment, unless an amendment would be inequitable or futile.” Phillips v. Cty. of Allegheny,

515 F.3d 224, 236 (3d Cir. 2008) (citation omitted).

                                            DISCUSSION

         Dr. Chand’s original Complaint included three claims: (1) promissory estoppel, (2)

negligent misrepresentation, and (3) breach of the covenant of good faith and fair dealing. Dr.

Chand’s proposed Amended Complaint includes revised promissory estoppel and negligent

misrepresentation claims, drops the standalone claim for the breach of the covenant of good faith

and fair dealing, and adds two entirely new claims for breach of implied contract. The breach of

implied contract claims in the Amended Complaint are for (1) breach of employment contract and

(2) breach of contract premised on the covenant of good faith and fair dealing. First, the Court

addresses the promissory estoppel claims, holding that promissory estoppel is not available to Dr.



                                                 5
Chand as a matter of law. Second, the Court addresses the negligent misrepresentation claims,

holding that an exception to the economic loss rule applies and Dr. Chand is entitled to amend this

claim. Third, the Court addresses the two proposed amended claims premised on the breach of an

implied contract, holding that both fail as a matter of law.

           1. Dr. Chand’s Promissory Estoppel Claim

       A plaintiff states a claim for promissory estoppel where she alleges that: “(1) the promisor

made a promise that [it] should have reasonably expected would induce action or forbearance on

the part of the promisee; (2) the promisee actually took action or refrained from taking action in

reliance on the promise; and (3) injustice can be avoided only by enforcing the promise.” Sullivan

v. Chartwell Inv. Partners, LP, 873 A.2d 710, 717–18 (Pa. Super. Ct. 2005) (citations omitted).

Merck argues that Dr. Chand cannot state a claim for promissory estoppel for two reasons: first,

promissory estoppel does not apply in the context of at-will employment, and second, Merck did

not make an actionable promise. The Court agrees with Merck in each instance.

                   A. Whether Promissory Estoppel Applies to At-Will Employment Offers

       Under Pennsylvania law, at-will employees cannot bring an action for promissory

estoppel. 4 According to Merck, it therefore follows that prospective at-will employees, like Dr.

Chand, likewise cannot state a claim for promissory estoppel. Dr. Chand’s case is analogous to

Woods v. Era Med LLC, 677 F. Supp. 2d 806 (E.D. Pa. 2010), in which the Court held that a

prospective employee could not bring a promissory estoppel claim. In Woods, the plaintiff, Roger

Woods, was offered a multi-year position as a helicopter pilot but the employer rescinded its


4
        See Holewinski v. Children’s Hosp. of Pittsburgh, 649 A.2d 712, 714 (Pa. Super. 1994)
(“In Pennsylvania, as a general rule, no common law cause of action exists against an employer
for termination of an at-will employment relationship.”); see also Walden v. Saint Gobain Corp.,
323 F. Supp. 2d 637, 646 (E.D. Pa. 2004) (“It is firmly established that Pennsylvania courts do not
recognize a cause of action for promissory estoppel in the context of at-will employment.”).

                                                  6
employment offer before Mr. Woods began working. Id. at 808. The Court held that Mr. Woods’

promissory estoppel claim failed as a matter of law, because (1) a future at-will employment

relationship was implied by the parties’ negotiations, and (2) “Pennsylvania does not recognize a

cause of action for promissory estoppel as an exception to the doctrine of at-will employment.”

Id. at 822. Although the Court did not explicitly discuss the fact that the employment relationship

had not actually begun (or that the at-issue promise was an employment offer rather than the

promise of continued employment), it held that Mr. Woods could not state a claim for promissory

estoppel in any at-will context. Id.

       Dr. Chand’s case is an even more appropriate candidate for application of the rule

precluding promissory estoppel claims in the context of at-will employment relationships. Unlike

in Woods, there is no question here whether the proposed term of employment was at-will. The

at-issue offer letter explicitly said the offer was for at-will employment. See original Compl., Ex.

1; Amended Compl., Ex. 1 (“Your employment with Merck is ‘at will[.]’”). Allowing a cause of

action for promissory estoppel for reliance on employment offers but not for reliance on continued

employment itself would lead to untenable consequences. At bottom, it would mean that Merck

could have terminated Dr. Chand’s employment the second she became an employee, but could

not rescind its offer of employment up until that point. Such a rule would make no sense and

plainly demonstrates why promissory estoppel is not available to Dr. Chand here, just as it would

not have been available to Dr. Chand if she had started working for Merck as an at-will employee.

       Dr. Chand does not address the long line of cases excluding at-will employment from the

reach of promissory estoppel claims. See supra n.4. Instead, Dr. Chand appears to argue that the

at-issue contract was not terminable at-will pursuant to the Restatement of Employment Law.

Section 2.02 of the Restatement says: “The employment relationship is not terminable at will by



                                                 7
an employer if . . . (b) a promise by the employer to limit termination of employment reasonably

induces detrimental reliance by the employee.” Comment A clarifies that the Section “lists the

principal contractual variations from at-will employment” and Comment C adds that “Section

2.02(b) makes clear that promises by employers that reasonably induce detrimental reliance by

employees, or individuals about to become employees, are enforceable in accordance with the

well-established doctrine of promissory estoppel[.]”

       In actuality, § 2.02 is inapposite.     The offer letter here was explicitly for at-will

employment. Dr. Chand cites no case law applying the Restatement section, let alone case law

showing that the Restatement somehow preempts language explicitly making an employment

relationship at-will. Nor could she. Where an offer letter “explicitly state[d] that the employment

relationship would be at-will,” the employment relationship is, unsurprisingly, at-will. Sant v.

Branding Brand, Inc., No. 672 WDA 2015, 2016 WL 5377939, at *3 (Pa. Super. Ct. Aug. 16,

2016) (refusing to apply “additional consideration” exception to at-will employment presumption

because offer letter was explicit that relationship was at-will); see also Beyda v. USAir, Inc., 697

F. Supp. 1394, 1396 (W.D. Pa. 1988) (same). Promissory estoppel does not establish a cause of

action for at-will employees under Pennsylvania law, and the same must be true for prospective

at-will employees.

                     B. Whether the Offer Letter Was a Promise for Promissory Estoppel
                        Purposes

       Merck also argues that even if promissory estoppel doctrine applies in the context of at-

will employment offers, the offer letter here was not an actionable promise. Courts have generally

held that “broad and vague implied promise[s]” do not satisfy the promise requirement. Universal

A. Sys., Inc. v. Honeywell Intl., Inc., No. 17-4660, 2018 WL 1757727, at *6 (E.D. Pa. Apr. 12,

2018) (dismissing promissory estoppel claim based on alleged promise to enter into a future

                                                 8
contract because it was too indefinite and vague) (citing C&K Petroleum Products, Inc. v.

Equibank, 839 F.2d 188, 192 (3d Cir. 1988)); see also Bull Int’l, Inc. v. MTD Consumer Grp., Inc.,

654 F. App’x 80, 100 (3d Cir. 2016) (affirming dismissal of promissory estoppel claim on a motion

to dismiss based on an “implied promise” to “continue to do business indefinitely”). The Court

has also refused to apply the promissory estoppel doctrine due to the “contingent nature of [an]

offer.” Neshaminy Constructors, Inc. v. Concrete Bldg. Sys., Inc., No. 06-1489, 2007 WL

2728870, at *16 (E.D. Pa. Sept. 18, 2007). Here, there were multiple contingencies included in

the offer letter. See supra at pp. 2–3. Because the alleged promise was contingent, it was not

actionable, as a matter or law, for promissory estoppel purposes. Accordingly, even if promissory

estoppel theoretically applied to at-will employment offers, the Court would nonetheless grant the

motion to dismiss the promissory estoppel claim and deny the motion requesting leave to amend

the promissory estoppel claim.

        The promissory estoppel claim fails as a matter of law. The motion to dismiss the

promissory estoppel claim is granted, and the motion for leave to amend insofar is at relates to the

promissory estoppel claim is denied with prejudice.

            2. Dr. Chand’s Negligent Misrepresentation Claim

        A claim for negligent misrepresentation requires: “(1) a misrepresentation of a material

fact; (2) made under circumstances in which the misrepresenter ought to have known its falsity;

(3) with an intent to induce another to act on it; and; (4) which results in injury to a party acting in

justifiable reliance on the misrepresentation.” Bortz v. Noon, 729 A.2d 555, 561 (Pa. 1999). Merck

makes two arguments in favor of dismissal of the negligent misrepresentation claim: first, the

economic loss doctrine bars recovery for purely monetary damages, and second, Dr. Chand does

not allege an actionable misrepresentation. Each argument fails for the reasons discussed below.



                                                   9
                  A. Economic Loss Rule

       Merck argues that as a general matter, Dr. Chand cannot state a claim for negligent

misrepresentation because of the economic loss rule. “The economic loss rule is that tort law is

not intended to compensate parties for losses suffered as a result of a breach of duties assumed

only by agreement. To recover in negligence there must be a showing of harm above and beyond

disappointed expectations evolving solely from a prior agreement.” Gongloff Contracting, L.L.C.

v. L. Robert Kimball & Assocs., Architects & Engineers, Inc., 119 A.3d 1070, 1074 (Pa. Super.

2015). The Supreme Court of Pennsylvania has adopted an exception to the economic loss rule

for certain negligent misrepresentation claims, however, which is codified in Section 552 of the

Restatement (Second) of Torts. See generally Bilt-Rite Contractors, Inc. v. The Architectural

Studio, 866 A.2d 270 (Pa. 2005).

       Section 552 states:

       (1) One who, in the course of his business, profession or employment, or in any
           other transaction in which he has a pecuniary interest, supplies false
           information for the guidance of others in their business transactions, is subject
           to liability for pecuniary loss caused to them by their justifiable reliance upon
           the information, if he fails to exercise reasonable care or competence in
           obtaining or communicating the information.

       (2) Except as stated in Subsection (3), the liability stated in Subsection (1) is
           limited to loss suffered

              (a) by the person or one of a limited group of persons for whose benefit and
                  guidance he intends to supply the information or knows that the
                  recipient intends to supply it; and

              (b) through reliance upon it in a transaction that he intends the information
                  to influence or knows that the recipient so intends or in a substantially
                  similar transaction.

       (3) The liability of one who is under a public duty to give the information extends
           to loss suffered by any of the class of persons for whose benefit the duty is
           created, in any of the transactions in which it is intended to protect them.


                                                10
Restatement (Second) of Torts § 552 (1977).

        In Bilt-Rite, the Supreme Court of Pennsylvania applied Section 552 to a negligent

misrepresentation action against an architect. See 855 A.2d at 282–88.

        [W]e hereby adopt Section 552 as the law in Pennsylvania in cases where
        information is negligently supplied by one in the business of supplying information,
        such as an architect or design professional, and where it is foreseeable that the
        information will be used and relied upon by third persons, even if the third parties
        have no direct contractual relationship with the supplier of information.

Id. at 287.

        The court concluded that this decision was consistent with its prior cases addressing tort

duties for five reasons:

              First, although an architect or design professional may not have a
        contractual relationship with the contractor who ultimately suffers economic
        damages in reliance upon the professional’s design, . . . the professional is well
        aware that the design will be provided to and utilized by others in their
        own business dealings.

              Second, on the question of the social utility of the conduct at issue,
        obviously design professional services play an important role in public and private
        planning. But, by the same token, given the important reliance placed upon such
        professional services, there is no reason to exempt such professionals from the tort
        consequences of a negligent failure to perform those services in a competent
        fashion.

               Third, given the limitations upon the Section 552 action which we have
        outlined above, this Court is satisfied that the tort more than adequately accounts
        for the nature of the risk the duty imposes and the foreseeability of the prospective
        harm.

               Fourth, the consequence of imposing such a duty upon design professionals
        is neither unreasonable nor unduly burdensome; it merely subjects them to the same
        sort of professional responsibility other professionals face.

               And finally, the Section 552 formulation of the tort will serve the overall
        public interest by discouraging negligence among design professionals, while not
        requiring any more of them than is required by the traditional reasonable man and
        foreseeability tort paradigm applicable to others.

Id.

                                                 11
       Last year, the Supreme Court of Pennsylvania again addressed the scope of Section 552 in

Dittman v. UPMC, 196 A.3d 1036 (Pa. 2018). In Dittman, the court rejected that Bilt-Rite “merely

created a narrow exception to the otherwise broad economic loss doctrine,” and clarified that “[t]he

Bilt-Rite Court set forth the general approach to the economic loss doctrine[.]” Id. at 1054. Under

Bilt-Rite and Dittman, Section 552 provides that “if [a] duty arises independently of any

contractual duties between the parties, then a breach of that duty may support a tort action.” Id.

Thus, Bilt-Rite ought not be read as applying only to “design professionals.”

       Although Merck is correct that Pennsylvania courts have not yet applied Section 552 to

facts directly analogous to those at-issue here, the considerations animating Bilt-Rite and Dittman

support extending Section 552 to negligence misrepresentations made by human resources

recruiters with whom a job applicant plaintiff is not in privity. Primary to the court’s analysis in

Bilt-Rite was the that “[t]he concept of duty in the tort setting can be intertwined with contractual

notions of privity . . . where the task is to determine whether the relationship between the parties

gives rise to a duty.” 866 A.2d at 281. In other words, where privity of contract is absent, the

presence of a duty creates a similar set of obligations on the party owing the duty. The Court’s

analysis today of whether Section 552 applies, therefore, must begin with the question of whether

a human resources recruiter owes a duty to a prospective job applicant, without regard to the

applicant’s actual profession.

       The determination of whether a duty exists in a particular case involves the
       weighing of several discrete factors which include: (1) the relationship between the
       parties; (2) the social utility of the actor’s conduct; (3) the nature of the risk imposed
       and foreseeability of the harm incurred; (4) the consequences of imposing a duty
       upon the actor; and (5) the overall public interest in the proposed solution.

Id. (quoting Althaus ex rel. Althaus v. Cohen, 756 A.2d 1166, 1169 (Pa. 2000)). Collectively, the

duty factors support imposing a duty on Merck’s human resources staff.



                                                  12
       The relationship between Merck and Dr. Chand was clear: Merck and Dr. Chand were

negotiating a potential employment arrangement, with the hope of eventually reaching an

agreement that would have placed the parties in privity.

       The utility of Merck’s conduct is undeniable. There is significant value provided by human

resources employees bringing in the best and brightest potential applicants, for Merck and certainly

in STEM fields.

       The risk—and the foreseeability of the risk—created by the interaction is obvious. In the

national (and international) job market, thanks to internet job postings and the competitiveness of

highly sought-after positions, applicants are often unimpeded by geographic limitations. Further,

employment opportunities frequently present themselves quickly and require split-second

decisions by applicants. Human resources employees unquestionably are aware of these facts.

       The consequences of imposing a duty are relatively minor. Human resources employees

simply need to ensure that they do not put the employment cart before the background check horse.

Here, for example, although Merck’s offer letter contained various conditions upon which the offer

was contingent, Merck could have made clear that the extension of a job offer did not indicate that

an applicant was prejudged for compliance with those conditions.

       Finally, the utility of imposing a duty here is evinced by the situation at hand, as it would

mitigate the risk of job applicants moving thousands of miles only to end up in a new environment

without a new job.

       Bilt-Rite’s more specific discussion of the scope of the duty owed under Section 552

similarly shows that imposing a duty on Merck is appropriate:

       Section 552 sets forth the parameters of a duty owed when one supplies information
       to others, for one’s own pecuniary gain, where one intends or knows that the
       information will be used by others in the course of their own business activities.
       The tort is narrowly tailored, as it applies only to those businesses which provide

                                                13
       services and/or information that they know will be relied upon by third parties in
       their business endeavors, and it includes a foreseeability requirement, thereby
       reasonably restricting the class of potential plaintiffs.

Id at. 285–86. Here, Merck was supplying information for its own gain—it provided employment

information in hopes of hiring a new employee—and it knew that applicants would have to rely

on the information in deciding whether to take the position or not.

       Following the paradigm set forth by the Supreme Court of Pennsylvania in Bilt-Rite, the

Court determines that the exception to the economic loss rule articulated in Section 552 of the

Restatement (Second) of Torts applies to representations made by human resources recruiters. As

such, Dr. Chand’s negligent misrepresentation claim against Merck is not futile as a matter of law,

and she may endeavor to amend this claim.

                     B. Whether the Complaint Alleges an Actionable Misrepresentation

       Although the economic loss rule is not a bar to Dr. Chand’s negligent misrepresentation

claim, Dr. Chand must still allege the elements of negligent misrepresentation. In Dr. Chand’s

original Complaint, the allegations regarding misrepresentations were extremely vague. Dr.

Chand’s Amended Complaint is clearer but still not explicit in identifying the misrepresentations

on which she relied.       Merck argues that Dr. Chand still has not adequately alleged a

misrepresentation.      Dr. Chand responds that the Amended Complaint alleges Merck

misrepresented to Dr. Chand that she was eligible to work for Merck. Dr. Chand appears to base

this assertion on several specific paragraphs of the Amended Complaint:

       12. Thereafter and on March 9, Ms. Sutcliffe contacted Dr. Chand and informed
       her she had been selected for the position and she would hear from Merck soon
       with an offer letter. Dr. Chand was elated and looked forward to returning to the
       Philadelphia area and working for Merck.

       ...




                                                14
       15. Each member of the Merck operations team that interviewed Dr. Chand knew
       she was on an F-1 student visa and had moved to the United States for her post
       graduate degree.

       37. However, Merck knew about Dr. Chand’s visa status before it offered her a job
       and could have declined to offer her a job but instead offered her a job already
       knowing about her status.

       38. Upon information and belief, Merck has a policy that prohibits hiring of holders
       of F-1 student visas, like Dr. Chand, at the level of scientist position Merck offered
       to Chand.

       39. Notwithstanding its policy and knowledge of Dr. Chand’s F-1 student visa
       status, Merck offered employment to Dr. Chand on March 16, and Chand accepted
       Merck’s offer on March 21.

       67. Merck knew Dr. Chand’s visa status and knew its own policies prohibited
       hiring someone with Dr. Chand’s visa status, but Merck offered her the position
       anyway.

       68. On at least three occasions - March 9, 13 and 16, 2018 - Merck confirmed with
       Dr. Chand she was selected for the position at Merck and would be offered
       employment at Merck.

       69. Merck’s statements and representations about its policy regarding hiring
       someone with Dr. Chand’s visa status were untrue and were misrepresentations of
       present facts and future occurrences that caused harm to Dr. Chand.

Amended Compl. ¶¶ 12, 15, 37–39, 67–69.

       Taken together, these allegations at least arguably create an inference that Merck, by

offering Dr. Chand a position while at the same time knowing that Dr. Chand had an F-1 visa,

impliedly misrepresented to Dr. Chand that F-1 visa recipients were eligible for employment at

Merck. Under Pennsylvania law, implied misrepresentations such as this are actionable. Indeed,

in a recent case applying the Bilt-Rite exception to the economic loss rule, the Pennsylvania

Superior Court held that implied misrepresentations can be actionable under Section 552 of the

Restatement of Torts. See Gongloff Contracting, L.L.C., 119 A.3d at 1079 (holding that “the trial




                                                15
court’s decision that Gongloff was required to identify an express representation [rather than an

implied representation] . . . to succeed on its Section 522 claim was legally erroneous”).

       Because the economic loss rule does not bar Dr. Chand’s claim for negligent

misrepresentation, and because the Amended Complaint contains allegations sufficient to support

an implied misrepresentation made by Merck, the Court grants the motion for leave to amend

insofar as it relates to Dr. Chand’s negligent misrepresentation claim. 5

           3. Dr. Chand’s Amended Claims Premised on the Breach of an Implied Contract

       Under Pennsylvania law, the elements of a cause of action for breach of contract are: (1)

the existence of a contract, including its essential terms; (2) a breach of the duty imposed by the

contract; and (3) damages resulting from the breach. See McShea v. City of Philadelphia, 995

A.2d 334, 340 (Pa. 2010). The Court need not discuss whether there was a breach of any

contractual duty because no contract existed between these parties as a matter of law.

       First, the alleged contract—the offer letter—included several contingencies upon which

the offer rested, which Dr. Chand did not satisfy. See supra at pp. 2–3. Conditional job offers do

not create enforceable contracts. See Enigwe v. U.S. Airways/U.S. Airways Express, 438 F. App’x.

80, 83 (3d Cir. 2011) (affirming dismissal of breach of contract claim, where employer was alleged

to have terminated a conditional offer of employment to a job applicant who failed to pass a



5
        Although not discussed by Merck, injury resulting from justifiable reliance is a necessary
element of negligent misrepresentation claims. Bortz, 729 A.2d at 561. It is not clear whether Dr.
Chand will be able to establish that her reliance was justifiable, given that Merck’s offer letter
explicitly warned: “We advise you not to alter your current employment status until we advise
you that the above contingencies have been successfully completed.” Amended Compl., Ex. 2
(Offer Letter). Nonetheless, the Third Circuit Court of Appeals has “stress[ed], as have the
Pennsylvania courts, that the issue of whether reliance on a representation is reasonable (or
justifiable) is generally a question of fact that should be presented to the jury.” Tran v. Metro. Life
Ins. Co., 408 F.3d 130, 139 (3d Cir. 2005) (collecting Pennsylvania state court cases).
Consequently, this issue is not appropriate for resolution at this stage of the litigation.

                                                  16
background check, because the employee was hired “contingent upon a favorable background

investigation” and “without a favorable background check, he did not have an offer of

employment”).

       Second, the offer letter explicitly stated that “[n]othing herein shall be construed as creating

a contractual relationship between you and Merck.” Amended Compl., Ex. 2 (Offer Letter). An

offer letter that expressly evinces a lack of mutual assent between the parties is not an enforceable

contract. Instead, such an offer letter is “part of the hiring process, and [i]s not the employment

contract.” Pulse Techs., Inc. v. Notaro, 67 A.3d 778, 780 (Pa. 2013). As courts throughout this

District and the Commonwealth have held, the “disclaimer of the formation of a contract nullifies

[a] plaintiff’s claim for breach of contract.” Landmesser v. United Air Lines, Inc., 102 F. Supp.

2d 273, 280 (E.D. Pa. 2000) (collecting cases); see also Ruzicki v. Catholic Cemeteries Ass'n of

Diocese of Pittsburgh, 610 A.2d 495, 496 (Pa. Super. 1992) (rejecting that employment handbook

created a contract because handbook stated it “was not intended to give rise to any contractual

obligations”); Rutherfoord v. Presbyterian-Univ. Hosp., 612 A.2d 500, 504 (Pa. Super. 1992)

(holding that employee handbook containing “‘disclaimer’ language . . . including [that certain

rights in the handbook] are not intended to constitute a contract, . . . cannot be found to create an

implied contract of employment”); Philmar Mid-Atl., Inc. v. York St. Assocs. II, 566 A.2d 1253,

1254 (Pa. Super. 1989) (dismissing complaint for failure to allege actionable contract where letter

of intent did not “disclose any agreement, or even an agreement to negotiate” because it included

language stating that it was “non-binding on the parties”).

       Merck’s offer letter to Dr. Chand was not an enforceable contract, and so Dr. Chand’s

claims for breach of implied employment contract and breach of contract premised on the covenant

of good faith and fair dealing fail as a matter of law. Dr. Chand’s claim in her initial complaint



                                                 17
premised on standalone breach of the covenant of good faith and fair dealing also fails as a matter

of law. 6 Merck’s motion to dismiss the original Complaint’s claim for breach of covenant of good

faith and fair dealing is granted. Dr. Chand’s motion for leave to amend her complaint insofar as

it proposes to add two claims for breach of implied contract is denied with prejudice.

                                           CONCLUSION

       As set forth above, the motion to dismiss the complaint is granted and the original

Complaint is dismissed. The motion for leave to amend the complaint is granted insofar as it

relates to the claim for negligent misrepresentation; otherwise leave to amend is denied with

prejudice. An appropriate order follows.



                                                      BY THE COURT:

                                                      S/Gene E.K. Pratter
                                                      GENE E.K. PRATTER
                                                      UNITED STATES DISTRICT JUDGE




6
         “‘[A] claim for breach of the implied covenant of good faith and fair dealing is a breach
of contract action, not an independent action for breach of a duty of good faith and fair dealing.’”
Cummings v. Allstate Ins. Co., 832 F. Supp. 2d 469, 473 (E.D. Pa. 2011) (citing LSI Title Agency,
Inc. v. Evaluation Servs., Inc., 951 A.2d 384 (Pa. Super. 2008)). The initial complaint did not
allege the existence of an underlying contract. This claim fails as a matter of law. See Long v.
Valley Forge Military Acad. Found., No. 05-4454, 2008 WL 5157508, at *9 (E.D. Pa. Dec. 8,
2008) (“Plaintiff does not state a claim for breach of the duty of good faith and fair dealing because
Plaintiff has not grounded this claim on an enforceable contract.”); see also Sheinman Provisions,
Inc. v. Nat’l Deli, LLC, No. 08-0453, 2008 WL 2758029, at *3 (E.D. Pa. July 15, 2008) (“In order
to plead a cause of action for breach of the covenant of good faith, whether it is an express or
implied covenant, a plaintiff must properly plead the elements of a claim of breach of contract.”).

                                                 18
